Case 4:19-cv-00226 Document 32-11 Filed on 03/27/20 in TXSD Page 1 of 4




    Exhibit K –
Harris County Felony
 Pretrial Detention
       Reports
                  Case 4:19-cv-00226 Document 32-11 Filed on 03/27/20 in TXSD Page 2 of 4
           HARRIS COUNTY FELONY PRETRIAL DETENTION REPORT
                   brought to you by the texas criminal justice coalition and the texas organzing project



   EVERY NIGHT THOUSANDS OF PEOPLE ARE LOCKED IN A CAGE AT THE HARRIS COUNTY JAIL BECAUSE THEY CAN'T AFFORD MONEY
   BAIL, EVEN THOUGH IT IS ILLEGAL TO JAIL PEOPLE SOLELY BECAUSE THEY ARE POOR. THIS REPORT USES JAIL POPULATION DATA
       PROVIDED BY HARRIS COUNTY TO COMPARE THE PRETRIAL DETENTION NUMBERS OF HARRIS COUNTY'S FELONY JUDGES.



   district courts by highest pretrial detention population
                                     DECEMBER 29, 2019 - JANUARY 4, 2020

   #1: JUDGE GEORGE POWELL                #2: JUDGE RAMONA FRANKLIN                #3: JUDGE JESSE MCCLURE



                      258
                        PEOPLE DETAINED
                                                               255
                                                               PEOPLE DETAINED
                                                                                                     250
                                                                                                      PEOPLE DETAINED
                        PER NIGHT BASED                        PER NIGHT BASED                        PER NIGHT BASED
                          ON INABILITY                           ON INABILITY                           ON INABILITY
                             TO PAY                                 TO PAY                                 TO PAY


   351ST DISTRICT COURT                     338TH DISTRICT COURT                   339TH DISTRICT COURT

           rank            court           judge                   daily average number of people detained pretrial
             4.            174th          HAZEL JONES                                     249
             5.            185th          JASON LUONG                                     234
             6.            337th          HERB RITCHIE                                    222
             7.            183rd          CHUCK SILVERMAN                                 215
             8.            184th          ABIGAIL ANASTASIO                               215
             9.            179th          RANDY ROLL                                      213
             10.           262nd          LORI CHAMBERS GRAY                              207
             11.           263rd          AMY MARTIN                                      205
             12.           208th          GREG GLASS                                      198
             13.           176th          NIKITA HARMON                                   195
             14.           182nd          DANILO LACAYO                                   195
             15.           230th          CHRIS MORTON                                    192
             16.           232nd          JOSH HILL                                       188
             17.           248th          HILLARY UNGER                                   185
             18.           178th          KELLI JOHNSON                                   182
             19.           177th          ROBERT JOHNSON                                  178
             20.           209th          BRIAN WARREN                                    163
             21.           228th          FRANK AGUILAR                                   154
             22.           180th          DASEAN JONES                                    148


Harris County taxpayers spent over $2.3 MILLION DOLLARS on illegal pretrial detention this

week. That's close to twice the $1.3 million Harris County taxpayers spend every week on public

                  health services, the public library, and pollution control COMBINED.
                     Case 4:19-cv-00226 Document 32-11 Filed on 03/27/20 in TXSD Page 3 of 4
             HARRIS COUNTY FELONY PRETRIAL DETENTION REPORT
                      brought to you by the texas criminal justice coalition and the texas organzing project



ON AN AVERAGE NIGHT LAST WEEK, 4,470 PEOPLE WERE LOCKED IN A CAGE AT THE HARRIS COUNTY JAIL BECAUSE THEY COULDN'T AFFORD
   MONEY BAIL, EVEN THOUGH IT IS ILLEGAL TO JAIL PEOPLE SOLELY BECAUSE THEY ARE POOR. THIS REPORT USES JAIL POPULATION DATA
          PROVIDED BY HARRIS COUNTY TO COMPARE THE PRETRIAL DETENTION NUMBERS OF HARRIS COUNTY'S FELONY JUDGES.


      district courts by highest pretrial detention population
                                        FEBRUARY 9, 2020 - FEBRUARY 15 2020

     #1: JUDGE GEORGE POWELL                      #2: JUDGE HAZEL JONES               #3: JUDGE JESSE MCCLURE



                          261
                           PEOPLE DETAINED
                                                                  252
                                                                  PEOPLE DETAINED
                                                                                                         245
                                                                                                         PEOPLE DETAINED
                           PER NIGHT BASED                        PER NIGHT BASED                        PER NIGHT BASED
                             ON INABILITY                           ON INABILITY                           ON INABILITY
                                TO PAY                                 TO PAY                                 TO PAY


      351ST DISTRICT COURT                     174TH DISTRICT COURT                   339TH DISTRICT COURT

              rank            court           judge                   daily average number of people detained pretrial
                4.            338th          RAMONA FRANKLIN                                 241
                5.            185th          JASON LUONG                                     240
                6.            183rd          CHUCK SILVERMAN                                 238
                7.            182nd          DANILO LACAYO                                   220
                8.            337th          HERB RITCHIE                                    217
                9.            179th          RANDY ROLL                                      212
                10.           262nd          LORI CHAMBERS GRAY                              208
                11.           176th          NIKITA HARMON                                   205
                12.           208th          GREG GLASS                                      203
                13.           263rd          AMY MARTIN                                      201
                14.           230th          CHRIS MORTON                                    186
                15.           248th          HILLARY UNGER                                   186
                16.           232nd          JOSH HILL                                       179
                17.           177th          ROBERT JOHNSON                                  175
                18.           178th          KELLI JOHNSON                                   173
                19.           184th          ABIGAIL ANASTASIO                               169
                20.           209th          BRIAN WARREN                                    162
                21.           228th          FRANK AGUILAR                                   152
                22.           180th          DASEAN JONES                                    145

     Harris County taxpayers spent over $2.3 MILLION on illegal pretrial detention this week. That's close to
       twice the $1.3 million Harris County taxpayers spend every week on public health services, the public

                                         library, and pollution control COMBINED.
                     Case 4:19-cv-00226 Document 32-11 Filed on 03/27/20 in TXSD Page 4 of 4
             HARRIS COUNTY FELONY PRETRIAL DETENTION REPORT
                      brought to you by the texas criminal justice coalition and the texas organzing project



ON AN AVERAGE NIGHT LAST WEEK, 4,391 PEOPLE WERE LOCKED IN A CAGE AT THE HARRIS COUNTY JAIL BECAUSE THEY COULDN'T AFFORD
   MONEY BAIL, EVEN THOUGH IT IS ILLEGAL TO JAIL PEOPLE SOLELY BECAUSE THEY ARE POOR. THIS REPORT USES JAIL POPULATION DATA
          PROVIDED BY HARRIS COUNTY TO COMPARE THE PRETRIAL DETENTION NUMBERS OF HARRIS COUNTY'S FELONY JUDGES.


      district courts by highest pretrial detention population
                                             MARCH 8, 2020 - MARCH 14, 2020

     #1: JUDGE GEORGE POWELL                      #2: JUDGE JASON LUONG                  #3: JUDGE HAZEL JONES



                          256
                           PEOPLE DETAINED
                                                                   247
                                                                   PEOPLE DETAINED
                                                                                                         246
                                                                                                         PEOPLE DETAINED
                           PER NIGHT BASED                         PER NIGHT BASED                       PER NIGHT BASED
                             ON INABILITY                            ON INABILITY                          ON INABILITY
                                TO PAY                                  TO PAY                                TO PAY


     351ST DISTRICT COURT                       185TH DISTRICT COURT                   174TH DISTRICT COURT

              rank             court          judge                    daily average number of people detained pretrial
                4.             183rd          CHUCK SILVERMAN                                242
                5.             338th          RAMONA FRANKLIN                                222
                6.             339th          JESSE MCCLURE                                  222
                7.             179th          RANDY ROLL                                     218
                8.             182nd          DANILO LACAYO                                  215
                9.             208th          GREG GLASS                                     212
                10.            337th          HERB RITCHIE                                   212
                11.            262nd          LORI CHAMBERS GRAY                             209
                12.            263rd          AMY MARTIN                                     200
                13.            178th          KELLI JOHNSON                                  192
                14.            176th          NIKITA HARMON                                  190
                15.            248th          HILARY UNGER                                   180
                16.            230th          CHRIS MORTON                                   172
                17.            177th          ROBERT JOHNSON                                 167
                18.            232nd          JOSH HILL                                      166
                19.            209th          BRIAN WARREN                                   161
                20.            184th          ABIGAIL ANASTASIO                              158
                21.            180th          DASEAN JONES                                   156
                22.            228th          FRANK AGUILAR                                  148


     Harris County taxpayers spent over $2.3 MILLION on illegal pretrial detention this week. That's close to
       twice the $1.3 million Harris County taxpayers spend every week on public health services, the public

                                         library, and pollution control COMBINED.

                     *THE COUNTY DID NOT PROVIDE DATA FOR MARCH 12, 2020. CALCULATIONS INVOLVING THE AMOUNT OF
                             MONEY SPENT ON PRETRIAL DETENTION INCLUDE PROJECTED COSTS FOR MARCH 12.
